DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in regard to the application filed on 01/28/2020. Claims 1-20 are pending. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.

Oath/Declaration
The Oath/Declaration filed on 01/28/2020 is accepted.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Seol (US Pub. No. 20160299813) in view of Jung (U.S. Pat. No. 9,071,239).
As to claim 1, Seol (figs. 1-9) shows a memory system (fig. 1) comprising: a non-volatile memory (NVM:  200); and a controller (memory controller: 100) configured to encode first data having a first bit length and a first number of toggles (Fig. 5; parag. 0061), into second data having a second bit length longer than the first bit length and, and transmit the second data to the non-volatile memory (parag. 0070-0071). 
Seol does not explicitly disclose “a controller that includes a first toggle encoder; a second number of toggles smaller than the first number of toggles. However, using a toggle encoder including a number of toggles smaller than others are obvious and very well known in the art, as evidenced by Jung (fig. 2, abstract).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine Seol with the teachings of Jung by including a toggle decoder module along Seol’s non-volatile memory controller. This combination would have been obvious to one of ordinary skill in the art, before the effective date of the claimed invention. Doing so would help reducing a number of circuits in the communication system and reducing power consumption and resulting loss of available space, while transmitting data between the devices in the apparatus. 
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Seol in view of Jung as applied to claim 1 above, and further in view of Lee (US Pub. 20160231953).
As to claims 16-17, Seol and Jung do not teach “a randomizer configured to randomize the second data before the second data is transmitted to the non-volatile memory; randomize the second data, and a memory cell array to which the randomized second data is written.”
However, using a randomizer to randomize data is well known in the art, as evidenced by Lee (parag. 0107-0108). Therefore, it would have been obvious to one having ordinary skill in .
Allowable Subject Matter
Claim 20 is allowed.
Independent claim 20 is allowable because none of the cited references either singular or in combination teaches “a toggle decoder configured to decode third data received from the non-volatile memory into fourth data, the 50PATENT ATTY DKT NO. TAI/2786US third data having the second bit length and the second number of toggles and the fourth data having the first bit length and the first number of toggles.”
Claims 2-15, 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fritz Alphonse, whose telephone number is (571) 272-3813. The examiner can normally be reached on MaxFlex: M-F 5:30 AM-10:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Albert Decady, can be reached at (571) 272-3819.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group receptionist whose telephone number is (571) 272-3824


 /Fritz Alphonse/
Primary Examiner, Art Unit 2112